Case 5:20-cv-00799-TJH-SK Document 14 Filed 04/20/20 Page 1 of 3 Page ID #:411
     Case 5:20-cv-00799-TJH-SK Document 14 Filed 04/20/20 Page 2 of 3 Page ID #:412



 1         The Court incorporates by reference into this order the factual and legal grounds
 2   supporting emergency injunctive relief, namely, immediate release, set forth in the
 3   Court’s orders issued in Castillo v. Barr, CV 20-00605-TJH (AFMx)(C.D. Cal. Mar.
 4   27, 2020), ECF No. 32; and Hernandez v. Wolf, CV 20-60017-TJH (KSx)(C.D. Cal.
 5   Apr. 1, 2020), ECF No. 17.
 6         Based on the incorporated factual and legal grounds, and the facts and arguments
 7   presented, here,
 8

 9         It is Ordered that the application for a temporary restraining order be, and
10   hereby is, Granted.
11

12         It is further Ordered that Respondents shall, by 5:00 p.m. on April 21, 2020,
13   release Petitioner Mirna Azucena De La Cruz-Hidalgo from custody pending further
14   order of this Court.
15

16         It is further Ordered that Petitioner shall not violate any federal, state or local
17   laws after released from custody pursuant to this order.
18

19         It is further Ordered that Respondents shall show cause, if they have any, as
20   to why the Court should not issue a preliminary injunction in this case. Respondents’
21   response, if any, to this order to show cause shall be filed by Noon on April 28, 2020.
22   Petitioner’s reply, if any, to Respondents’ response shall be filed by Noon on May 1,
23   2020. The matter will then stand submitted.
24

25   Date: April 20, 2020
26                                              __________________________________
27                                                     Terry J. Hatter, Jr.
28
                                                Senior United States District Judge


                                                 Temporary Restraining Order – Page 2 of 3
     Case 5:20-cv-00799-TJH-SK Document 14 Filed 04/20/20 Page 3 of 3 Page ID #:413



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                             Temporary Restraining Order – Page 3 of 3
